John Bonner was indicted in the district court of Carter county, at the November, 1908, term of the district court of Carter county, which indictment charged the larceny of two horses. On the 26th day of February, 1909, the case was tried, and the jury returned a verdict finding the defendant guilty as charged, and assessed his punishment at four years in the penitentiary. Motion for new trial having been filed, the same was on March 1, 1909, overruled, and judgment was rendered by the court in accordance with the verdict, from which judgment an appeal was properly perfected by filing in this court on October 15, 1909, a petition in error with case-made attached, and proof of service of notices of appeal.
On March 26, 1910, the Attorney General filed a motion to dismiss for want of prosecution. At the May, 1910, term, thirty days' additional time was granted to file briefs. No brief has been filed and no appearance made on behalf of plaintiff in error, when the case was called for oral argument. On August 29, 1910, the Attorney General filed a motion to affirm for want of *Page 640 
prosecution, which motion has not been resisted. Upon this condition of the record we do not consider it the duty of this court to go into a careful examination of the record; however, we have examined the indictment, the instructions of the court, and the judgment and sentence, and we have discovered no error prejudicial to the substantial rights of plaintiff in error.
The motion to affirm will therefore be sustained, and the judgment of the district court of Carter county is in all things affirmed. The mandate of this court is ordered issued directing the district court of Carter county to cause the judgment and sentence to be enforced.
FURMAN, PRESIDING JUDGE, and RICHARDSON, JUDGE, concur.